Ruffin, Judge.
In Divisions 1 and 2 of Sears Mtg. Corp. v. Leeds, 219 Ga. App. 349 (464 SE2d 907) (1995), we held that the trial court erred in granting summary judgment in these companion cases to Leeds Building Products, Inc. on the appellants’ claims for wrongful foreclosure because the deeds which were subject to foreclosure were not *807properly attested or acknowledged. On certiorari, the Supreme Court considered these appeals and reversed those holdings. Leeds Bldg. Products v. Sears Mtg. Corp., 267 Ga. 300 (477 SE2d 565) (1996). The Supreme Court, however, affirmed our holding in Division 3 of the opinion. Id. at 301, n. 2. Accordingly, our decision is vacated with respect to Divisions 1 and 2, the judgment of the Supreme Court is made the judgment of this Court with respect to Divisions 1 and 2, and the trial court’s judgment is affirmed.
Decided March 31,1997.
Glen E. Stinson, for appellants (case no. A95A1426).
Perrie, Buker, Stagg & Jones, Robert E. Stagg, Jr., Shaw & Evans, Cheryl V. Shaw, for appellant (case no. A95A1427).
Siegel & Golder, Mark L. Golder, for appellee.

Judgment affirmed.


Pope, P. J., and Beasley, J, concur.